Exhibit 10.23
CKE Restaurants, Inc.
 
Amendment No. 4
to
Employment Agreement
 
This Amendment No. 4 (the “Amendment”) to Employment Agreement is entered into
as of January 28, 2010 and effective on the earlier of April 15, 2010, or seven
days after the filing of the Company’s Form 10-K for Fiscal 2010, by and between
CKE Restaurants, Inc. (the “Company”) and E. Michael Murphy (the “Employee”).
 
RECITALS:
 
A.           The Company and the Employee entered into an Employment Agreement,
dated as of January 2004, and amended on December 6, 2005, October 12, 2006 and
December 16, 2008 (collectively, the “Agreement”).
 
B.           The Company and the Employee now desire to further amend the
Agreement as set forth below.
 
C.           The primary purposes of this Amendment will be to (i) extend the
annual cash bonus formula for Fiscal 2011, (ii) reallocate Performance Shares
from performance-based vesting to time-based vesting for the grants on October
12, 2009 and 2010, (iii) establish new vesting criteria for all Performance
Shares which have not vested based upon the Company’s performance through Fiscal
2010, whether theretofore or thereafter granted, and (iv) restrict the sale of
the grants referenced in (ii) above until January 30, 2014.  All Performance
Shares granted prior to the completion of Fiscal 2010 will vest in accordance
with the existing terms of the Agreement through Fiscal 2010.
 
AGREEMENT
 
1. Other Compensation and Fringe Benefits.  Section 4(e) is hereby amended to
extend the bonus provided for therein to fiscal year 2011.
 
 
2. Other Compensation and Fringe Benefits.  Section 4, Clause (f) of the
Agreement, and the Exhibits referenced therein, are hereby amended and restated
in their entirety as follows:
 
“(f)           Restricted Shares.
 
(i)           Employee shall be granted, subject to items (iii) and (iv) below,
“restricted shares” as provided on Exhibits A and B attached hereto.  The
“restricted shares” provided for on Exhibit A are hereinafter referred to as
“Time-Based Shares,” the “restricted shares” provided for on Exhibit B are
hereinafter referred to as “Performance Shares” and, collectively, the
Time-Based Shares and the Performance Shares are hereinafter referred to as the
“Restricted Shares.”  The amount of Restricted Shares, the dates of grant
(hereinafter, each date of grant on Exhibits A and B is referred to as “Date of
Grant”), the terms and conditions of vesting and other provisions relating
thereto are set forth on the respective Exhibits.  All Restricted Shares shall
be granted under one or more of the Company’s equity-based plans approved by the
Company’s stockholders (a “Company Equity Plan”), as determined by the Company’s
Compensation Committee at the time of grant, except as provided in Sections
7(b)(vi) and 8(b)(vi) below.
 
(ii)           The purchase price for all Restricted Shares shall be $0.00.
 
(iii)           All grants provided for on Exhibits A and B shall be subject to
the availability of “restricted shares” under a Company Equity Plan on the Date
of Grant, except as provided in Sections 7(b)(vi) and 8(b)(vi) below.  If there
are not enough “restricted shares” available under a Company Equity Plan on any
Date of Grant, (a) any short-fall shall be allocated first to Performance Shares
and then to Time-Based Shares, and (b) the Company shall have no obligation to
make any other form of compensation available to the Employee in lieu of any
short-fall.  The Company shall use its best efforts to cause the stockholders of
the Company to approve either an amendment to any current Company Equity Plan or
the adoption of a new Company Equity Plan, to assure that, at any given time,
“restricted shares” are available to fulfill the grants provided for on Exhibits
A and B.
 
(iv)           The Employee must be an eligible participant under a Company
Equity Plan on the Date of Grant in order to be entitled to a grant of
Restricted Shares on that date, except as provided in Sections 7(b)(vi) and
8(b)(vi) below.
 
(v)           All grants of Restricted Shares shall be on the form of agreement
being used on the respective Date of Grant, containing, however, the specific
terms set forth in this Amendment.
 
(vi)           All grants of Restricted Shares pursuant to this Amendment shall
be administered pursuant to the terms and provisions of the Company Equity Plan
under which they were granted.
 
(vii)           The Employee agrees that he may only sell Restricted Shares
after they vest, as follows, subject to compliance with all securities’ laws:
 
(a)           Restricted Shares necessary to pay any income taxes (including
withholding taxes) on the vesting thereof;
 
(b)           For Restricted Shares whose Date of Grant is October 12, 2006 and
October 12, 2007, any time on or after the later of two years from their date of
vesting or October 12, 2011;
 
(c)           For Restricted Shares whose Date of Grant is October 12, 2008, any
time on or after October 12, 2011;
 
(d)           For Restricted Shares whose Date of Grant is October 12, 2009, any
time on or after January 30, 2014;
 
 
(e)           For Restricted Shares whose Date of Grant is October 12, 2010, any
time on or after January 30, 2014;
 
 
(f)           With the written approval of the Company’s Compensation Committee;
and/or
 
 
(g)           Any time on or after the death, disability or termination without
cause of Employee, or after a Change In Control (as defined in
Section 8(a)(ii)).”
 
3. Definitions.  Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
 
4. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one
Amendment.
 
5. Terms and Conditions of Agreement.  Except as specifically amended by this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.
 


 
[See Next Page for Signatures]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the date
first above written.
 


 

  /s/ E. Michael Murphy     E. Michael Murphy        

 

 

  CKE Restaurants, Inc.            By: /s/ Peter Churm     Peter Churm,    
Director and Chairman of the Compensation     Committee of the Board of
Directors        

 

--------------------------------------------------------------------------------


 
Exhibit A
 
Time-Based Shares
 
1. The following Time-Based Shares have been, and will be, granted at the times
and in the amounts, as follows:
 
 
Date of Grant:
 
Number of Time-Based Shares:
October 12, 2006:
 
15,000 (previously granted)
October 12, 2007:
 
15,000 (previously granted)
October 12, 2008:
 
15,000 (previously granted)
October 12, 2009:
 
15,000 (previously granted)*
October 12, 2010:
 
30,000
Total:
90,000*

____________
 
* To be increased as described in Section 2 below.
 
2. After the completion of Fiscal 2010, the number of Time-Based Shares and
Performance Shares granted on October 12, 2009, which was 75,000 in the
aggregate (the “2009 Grant”), shall be reallocated between Time-Based Shares and
Performance Shares.  In this regard, the Time-Based Shares in the 2009 Grant
shall be increased in accordance with the following formula (the “Time-Based
Share Adjustment”):
 
N = (.4*Y)-15,000
 
N = the number of additional Time-Based Shares to be added to the 2009 Grant.
 
Y =15,000 +60,000 (which represents the number of Performance Shares granted on
October 12, 2009) - Z.
 
Z = the number of Performance Shares granted on October 12, 2009 that have
vested as of the end of Fiscal 2010.
 
The reference to “Fiscal” is to the Company’s fiscal year ending in the
referenced calendar year.
 
The Restricted Share agreement evidencing the initial grant of the 15,000
Restricted Shares shall be amended accordingly to reflect the additional
Restricted Shares resulting from the Time-Based Share Adjustment and the vesting
thereof as provided in Section 3 below.
 
3. Each number of Time-Based Shares referenced above shall vest over four years
from the Date of Grant, with 25% of such Time-Based Shares vesting on each of
the four anniversary dates immediately following the respective Date of
Grant.  For example, the grants on the October 12, 2008 shall vest 25% on each
of October 12, 2009, 2010, 2010 and 2012, the grants on October 12, 2009 shall
vest 25% on each of October 12, 2010, 2011, 2012 and 2013, and so forth.  For
vesting purposes, any Time-Based Shares added to the 2009 Grant as a result of
the Time-Based Share Adjustment shall vest evenly over the same schedule as the
15,000 Time-Based Shares initially granted on October 12, 2009.
 

--------------------------------------------------------------------------------


 
Exhibit B
 
Performance Shares
 
1. The following Performance Shares have been, and will be, granted at the times
and in the amounts, and have the respective three-year performance periods (each
a “Performance Period” and each Fiscal year therein is sometimes referred to as
a “Performance Year”), as follows:
 
Date of Grant:
 
Number of Performance Shares:
 
Three-Year
Performance Period:
October 12, 2006:
 
60,000 (previously granted)
 
Fiscal 2007, 2008 and 2009
October 12, 2007:
 
60,000 (previously granted)
 
Fiscal 2008, 2009 and 2010
October 12, 2008:
 
60,000 (previously granted)
 
Fiscal 2011, 2012 and 2013**
October 12, 2009:
 
60,000 (previously granted)*
 
Fiscal 2011, 2012 and 2013**
October 12, 2010:
 
45,000
 
Fiscal 2011, 2012 and 2013
Total:
285,000*
   

 
__________
 
 
* To be reduced as described in Section 2 of this Exhibit B.
 
 
** Applicable to those Performance Shares which did not vest pursuant to the
vesting criteria in effect prior to the completion of Fiscal 2010 (See Section
3(2) below).
 
 
The reference to “Fiscal” under Performance Period, and hereafter, is to the
Company’s fiscal year ending in the referenced calendar year.
 
2. As noted in Section 2 of Exhibit A, the number of Time-Based Shares and
Performance Shares the subject of the 2009 Grant will be reallocated.  In this
regard, the Performance Shares granted on October 12, 2009 shall be adjusted to
equal the remainder of 60,000 minus the Time-Based Share Adjustment (as defined
in Section 2 of Exhibit A).  Of this remainder, those Performance Shares that
have not vested based upon the Company’s performance through Fiscal 2010
pursuant to the vesting criteria in effect prior to this Amendment shall vest in
accordance with Section 3 of this Exhibit B.  The Restricted Share agreement
evidencing the initial grant of 60,000 Performance Shares shall be amended
accordingly to reflect the lesser number of Performance Shares the subject
thereof.
 
3. After the completion of Fiscal 2010, the vesting of Performance Shares shall
be determined based on the comparison of the Company’s Operating Margin (as
defined below) and Total Return (as defined below) to the Operating Margins and
Total Returns of the Peer Group Companies (as defined below), as more fully
described in Section 3(2) below.
 
(1) The following terms shall be used for purposes of this Section 3:
 
(a) “2008 Grant” shall refer to the Performance Shares granted on October 12,
2008 pursuant to Section 1 of this Exhibit B and which have not vested based
upon the Company’s performance through the completion of Fiscal 2010.
 
(b) “2009 Grant” shall refer to the Performance Shares granted on October 12,
2009 pursuant to Section 1 of this Exhibit B and which have not vested based
upon the Company’s performance through Fiscal 2010.
 
(c) “2010 Grant” shall refer to the Performance Shares granted on October 12,
2010 pursuant to Section 1 of this Exhibit B.
 
(d) “Cumulative Operating Margin” shall mean the aggregate Operating Income for
the three Performance Years included in the Performance Period expressed as a
percentage of the aggregate Revenues for the same Performance Years.
 
(e) “Cumulative Operating Margin Vesting Percentage” shall be obtained by
reference to the following table:
 
Cumulative Operating Margin Peer Group Ranking
 
Vesting Percentage
 
Below 50th Percentile
-0-
50th Percentile
25%
55th Percentile
50%
60th Percentile
100%



 
(f) “Cumulative Total Return” shall be a percentage determined by
(i) subtracting the average closing price per Common share for the fourth
quarter of the Fiscal year immediately preceding the commencement of a
Performance Period (the "Cumulative Beginning Value") from the sum of (a) the
average closing price per Common share for the fourth quarter of the third
Performance Year of the applicable Performance Period, plus (b) the aggregate
amount of dividends paid with respect to a Common share during the three
Performance Years of such Performance Period (the remainder being referred to as
the "Cumulative Value Change") and (ii) dividing the Cumulative Value Change by
the Cumulative Beginning Value.
 
(g) “Cumulative Total Return Vesting Percentage” shall be obtained by reference
to the following table:
 
Cumulative Total Return Peer Group Ranking
Vesting Percentage
Below 50th Percentile
-0-
50th Percentile
25%
55th Percentile
50%
60th Percentile
100%



 
(h) “Operating Income” shall be determined in accordance with generally accepted
accounting principles and as reflected in the Company’s audited financial
statements for the respective Fiscal year, excluding, therefrom (if otherwise
included in “operating income”), however, any expense arising from the
Performance Shares, any gains or losses on the sale of Company owned restaurants
to franchisees, costs and fees associated with the purchase or sale of equity
securities (including a merger) of the Company or the borrowing of, or reduction
in, debt financing, and any costs, expenses or gains or losses directly
associated with the disposition or discontinuance of the Company’s Carl’s Jr.
distribution business.  To the extent determinable, the Operating Income of each
Peer Group Company shall exclude any gains or losses on the sale of Peer Group
Company owned restaurants to franchisees and costs and fees associated with the
purchase or sale of equity securities of the Peer Group Company or the borrowing
of, or reduction in, debt financing.
 
(i) “Operating Margin” shall mean Operating Income as a percentage of Revenues.
 
(j) “Operating Margin Vesting Percentage” shall be obtained by reference to the
following table:
 
Operating Margin Peer Group Ranking
Vesting Percentage
Below 50th Percentile
-0-
50th Percentile
25%
55th Percentile
50%
60th Percentile
100%



 
(k) “Peer Group Companies” shall mean the 15 companies listed on Exhibit C to
this Amendment.  If the information for any particular performance criteria for
any particular Performance Year or full Performance Period is not available for
any of the Peer Group Companies, such Peer Group Company shall be excluded from
the Peer Group in determining the Company’s Peer Group Ranking for that
performance criteria.
 
(l) “Peer Group Ranking” shall be the percentile in which the Company’s
performance ranks when compared with the Peer Group Companies’ performance for
the applicable performance criteria.  For purposes of determining this ranking,
the Company will be added to the total number of Peer Group Companies
participating in the ranking.  For example, if the Company ranked eighth when
compared to the 15 Peer Group Companies, the Company’s ranking would be in the
50th percentile (8 of 16).  For purposes of determining this ranking, the
Operating Margin, Total Return, Cumulative Operating Margin and Cumulative Total
Return Margin, as the case may be, will be calculated for each of the Peer Group
Companies.
 
(m) “Performance Year” shall mean a Fiscal year within the “Performance Period.”
 
(n) “Total Return” shall be a percentage determined by (i) subtracting the
average closing price per Common share for the fourth quarter of the Fiscal year
preceding the operative Performance Year (the "Beginning Value") from the sum of
(a) the average closing price per Common share for the fourth quarter of the
operative Performance Year plus (b) the aggregate amount of dividends paid with
respect to a Common share during the operative Performance Year (the remainder
being referred to as the "Value Increase") and (ii) dividing the Value Increase
by the Beginning Value.  For purposes of determining Total Return for either the
Company or any Peer Group Company, all adjustments provided for in Section 4.3
of the 2005 Company Equity Plan shall be made.
 
(o) “Total Return Vesting Percentage” shall be obtained by reference to the
following table:
 
Total Return Peer Group Ranking
Vesting Percentage
Below 50th Percentile
-0-
50th Percentile
25%
55th Percentile
50%
60th Percentile
100%



 
(p) “Revenues” shall be determined in accordance with generally accepted
accounting principles and as reflected in the Company’s or Peer Group Company’s
financial statements for the applicable Performance Year.
 
For purposes hereof, since the Peer Group Companies will have different fiscal
years, the fiscal years for each which most closely approximates the Company’s
Fiscal years within this Performance Period should be used.
 
(2) Upon the completion of Fiscal 2010, the vesting criteria in effect prior to
this Amendment for the Company’s performance through Fiscal 2010 will cease to
be in effect.  Accordingly, the Performance Shares from the 2008 Grant and the
2009 Grant that have not vested as of or prior to such cessation and the
Performance Shares the subject of the 2010 Grant will only vest as provided in
this Section (2).  This vesting may occur in any of the following ways:
 
(a) One-third (1/3) of the Performance Shares (the “Subject Shares”) from each
of the 2008 Grant, the 2009 Grant and the 2010 Grant shall be eligible to vest
at the end of each Performance Year during their respective Performance Periods
in either of two ways.  In this regard, at the end of each respective
Performance Year, a number of Subject Shares shall vest that is equal to the
product of: (i) such Subject Shares, multiplied by (ii) the greater of (A) the
Operating Margin Vesting Percentage, and (B) the Total Return Vesting
Percentage.
 
(b) If not all Performance Shares for any Performance Period vest pursuant to
item (a) above, the Performance Shares that do not so vest may, nevertheless,
vest on a three-year cumulative basis.  In this regard, at the end of each
three-year Performance Period, the number of the remaining unvested Performance
Shares from such Performance Period that shall vest shall be equal to the
product of: (i) the aggregate number of such unvested Performance Shares,
multiplied by (ii) the greater of (a) the Cumulative Operating Margin Vesting
Percentage, and (b) the Cumulative Total Return Vesting Percentage.  Any such
remaining unvested Performance Shares that do not vest pursuant to this item (b)
shall be forfeited and returned to the Company.
 
4. Except as otherwise provided herein, the Employee must be employed by the
Company (i) on the last day of any Performance Year in order for any Performance
Shares to vest for such Performance Year, and (ii) on the last day of the third
Performance Year in the Performance Period in order for any Performance Shares
to vest under Section 3(2)(b) above; provided, however, if the Employee dies or
becomes disabled (as provided in Section 7(c) of the Agreement) during any
Performance Year, any Performance Shares which meet the vesting criteria for
such Performance Year shall nevertheless still vest, and, if such Performance
Year is the third year of the Performance Period, any Performance Shares which
meet the cumulative vesting criteria in Section 3(2)(b) above for such
Performance Period shall vest in accordance with such Section.
 
5. After each Performance Year or Performance Period, as the case may be, for
which Performance Shares may vest, the Company’s Compensation Committee shall
make a determination as to whether or not any Performance Shares have vested
pursuant to the terms of this Exhibit B and shall certify as to its
determination.  This determination shall be made by the time that the Company
files its Form 10-K with the Securities and Exchange Commission for such Fiscal
year or at such time thereafter as the pertinent information is available.
 
6. All vesting of Performance Shares for any Performance Year shall be as of the
last day of the Performance Year for which the performance criteria was met, and
all vesting of Performance Shares on a cumulative basis for a Performance Period
shall be as of the last day of the third Performance Year of the Performance
Period.
 
7. If there is a “Change In Control,” as defined in Section 8 of the Agreement,
all Performance Shares (including Performance Shares whose Date of Grant has not
yet occurred) which have not vested as of the date of the Change In Control (the
“Unvested Performance Shares”) shall thereafter not vest pursuant to the vesting
criteria set forth above in this Exhibit B, but rather, shall vest based on time
as follows:
 
(1)           All Unvested Performance Shares whose Date of Grant precedes a
Change In Control shall vest monthly, in equal amounts, on the last day of each
calendar month, commencing on the last day of the calendar month immediately
following the month in which the Change In Control occurs, and ending on the
last day of their respective three-year Performance Periods; and
 
(2)           All Unvested Performance Shares whose Date of Grant has not yet
occurred shall vest monthly, in equal amounts, on the last day of each calendar
month, commencing with the month immediately following the month in which the
Date of Grant occurs, and ending on the last day of the respective three-year
Performance Period.
 
Any Unvested Performance Shares remaining from the determination of an equal
number of shares to vest monthly shall vest on the last day of the respective
Performance Period.  The foregoing is subject to any accelerations that may
occur pursuant to this Agreement or otherwise.
 

--------------------------------------------------------------------------------


 
Exhibit C
 
 
Peer Group Companies
 
Brinker International, Inc.
 
California Pizza Kitchen, Inc.
 
Cheesecake Factory Incorporated
 
Denny’s Corp.
 
Dominos Pizza, Inc.
 
Jack in the Box Inc.
 
Krispy Kreme Doughnuts, Inc.
 
Landry’s Restaurants
 
Outback Steakhouse, Inc.
 
P.F. Chang’s China Bistro
 
Panera Bread Company
 
Papa John’s International
 
Red Robin Gourmet Burgers, Inc.
 
Ruby Tuesday, Inc.
 
Sonic Corp.
 
 


 